Title: Thomas Hutchinson to ——, 20 October 1769
From: Hutchinson, Thomas
To: 


Dear Sir,
Boston, 20th October, 1769.
I thank you for your last favor of July 18th. I fancy in my last to you about two months ago I have answered the greatest part of it.

My opinion upon the combination of the merchants, I gave you very fully. How long they will be able to continue them if parliament should not interpose is uncertain. In most articles they may another year, and you run the risque of their substituting when they are put to their shifts something of their own in the place of what they used to have from you, and which they will never return to you for. But it is not possible that provision for dissolving these combinations and subjecting all who do not renounce them to penalties adequate to the offence should not be made the first week the parliament meets. Certainly all parties will unite in so extraordinary case if they never do in any other. So much has been said upon the repeal of the duties laid by the last act, that it will render it very difficult to keep people’s minds quiet if that should be refused them. They deserve punishment you will say, but laying or continuing taxes upon all cannot be thought equal, seeing many will be punished who are not offenders. Penalties of another kind seem better adapted.
I have been tolerably treated since the governor’s departure, no other charge being made against me in our scandalous newspapers except my bad principles in matters of government, and this charge has had little effect, and a great many friends promise me support.
I must beg the favor of you to keep secret every thing I write, until we are in a more settled state, for the party here either by their agent or by some of their emissaries in London, have sent them every report or rumour of the contents of letters wrote from hence. I hope we shall see better times both here and in England. I am, with great esteem, Sir, your most obedient servant,
Tho. Hutchinson.
